— Claimant appealed from a judgment of the Court of Claims which, after trial, dismissed his claim against the State for damages for personal injuries. Claimant, an inmate of the New York State Vocational Institution at West Coxsaekie, sustained personal injuries while working on the institution’s farm, when he fell while riding on the drawbar which attached a loaded manure carrier to a farm tractor. His claim against the State is founded in negligence. The findings below to the effect that claimant failed in his proof in establishing any negligence chargeable to the State which was a proximate cause of claimant’s injury, are so sustained by evidence that we are unable to say they were against the weight of evidence, and the findings to the effect that plaintiff, himself, was guilty of contributory negligence are amply sustained by evidence. Judgment unanimously affirmed, without costs. Present — Heffernan, J. P., Brewster, Deyo, Bergan and Coon, JJ.